Citation Nr: 1414950	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  06-09 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right hip and leg disability, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel




INTRODUCTION

The Veteran served on active duty for training in the Army National Guard from February 1980 to May 1980 and from July 1994 to August 1994.  He also had unverified periods of service with the Army National Guard from January 1980 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In an October 2008 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) issued a supplemental statement of the case in March 2008.  

In a January 2010 decision, the Board denied the Veteran's claims of entitlement to service connection for right hip and leg disability and right ear hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court partially vacated the Board's January 2010 decision and remanded the issues to the Board for further consideration pursuant to a Joint Motion for Partial Remand (Joint Motion) dated in August 2010.  The Board remanded the claims for additional development pursuant to the Joint Motion in May 2011, and the Veteran's attorney submitted further argument in July 2013 and November 2013.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for right hip and leg disability, to include as secondary to service-connected lumbar spine disability.  The August 2010 Joint Motion for Partial Remand, as adopted by the Court's August 2010 Order, indicated that in the January 2010 decision the Board improperly relied upon an inadequate February 2009 VA examination report as to the right hip and leg disability.  In particular, the parties stated that "it is not clear that [the] February 2009 VA examiner's opinion accounted for the Veteran's in-service treatment for pain and swelling of his right hip and leg in May 1980."  Thus, the parties concluded, "remand is necessary to allow the Board to obtain another medical examination that adequately accounts for the Veteran's prior in-service medical treatment for his current right lower hip and leg condition."  

As such, pursuant to the Joint Motion, the Board remanded the claim to obtain a VA examination to determine the likely etiology of the Veteran's right hip and leg disability in May 2011.  Specifically, the examiner was instructed to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right hip and leg disability was incurred in or aggravated by his military service, as well as an opinion as to whether it was as likely as not that the Veteran's right hip and leg disability was proximately caused or aggravated by his service-connected lumbar spine disability.  The examiner was asked to specifically address the May 1980 service treatment record which documented the Veteran's complaints of in-service pain and swelling of the right hip and leg, and to provide a thorough rationale for all opinions provided.

Pursuant to the Board's May 2011 remand, the Veteran was provided with a VA hip & thigh conditions examination in February 2013.  The examiner explained that the Veteran's lumbar sprain, lumbar arthritis, and hip arthritis were common comorbid conditions, and opined that it was less likely than not that the Veteran's lumbosacral condition caused his hip condition because there were no references in medical literature to indicate the lumbosacral strain with degenerative changes at L5-S1 caused hip arthritis.  The examiner conceded that the Veteran did have hip osteoarthritis that was likely to have started prior to when he left service, based upon X-rays in 2002; however, the examiner also noted that the Veteran was a reservist with limited periods of activation.  As the Veteran sustained an injury in 1998 to his right groin, and examinations never indicated testing for evaluation of the hip at that time, the examiner concluded that he could not state that the Veteran did or did not have a hip injury at that time with either referred pain or incidental pain in the groin.  The examiner further stated that, "There is nothing in his service records that definitively connects any condition to his current right hip pain."

The Court has held that a remand by the Board confers on the veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2013).

Here, in correspondences dated in July 2013 and November 2013, the Veteran's attorney argued that the opinion of the February 2013 VA examiner was inadequate and inconclusive.  Specifically, the attorney noted that the examiner opined that it was likely that the Veteran suffered from hip arthritis prior to leaving service, yet concluded that he was unable to state whether the Veteran suffered from a hip injury in service.  In addition, the attorney emphasized that the examiner agreed that the Veteran suffered a groin injury in service, but provided no opinion as to the likelihood that the current hip condition was related to the in-service groin injury.  Moreover, the attorney requested that an addendum VA opinion be obtained to respond to the opposing opinion provided by the Veteran's nurse practitioner in July 2013.  

The Board notes that its May 2011 remand instructions specifically asked the examiner to express an opinion as to causation under the "preponderance of the evidence" standard (at least 50 percent probability).  This standard means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against it.  Here, the February 2013 examiner concluded that, "There is nothing in his service records that definitively connects any condition to his current right hip pain."  As this is the incorrect evidentiary standard, the Board finds that a remand is needed to obtain an addendum opinion.  

The Veteran also seeks entitlement to service connection for right ear hearing loss.  The August 2010 Joint Motion for Partial Remand, as adopted by the Court's August 2010 Order, also indicated that in the January 2010 decision the Board improperly relied upon an inadequate February 2009 VA examination report as to the right ear hearing loss claim.  In particular, the parties indicated that a February 2009 VA audiological examination was inadequate "in several respects."  The VA examiner improperly noted that "the Veteran's hearing in his right ear was normal when evaluated in March 2000 as the evaluation showed the right ear to be within normal limits."  Critically, the February 2009 VA examiner failed to "account for the in-service March 2000 examination [which] showed a threshold of 25 at 3000 hertz in the right ear which exceeds the limits for normal hearing acuity in decibels."  The VA examiner also did not address the "1983 service exam with elevated thresholds at 500, 2000, and 4000 at 25, 30, and 35 decibels, respectively."  The parties therefore concluded that "remand for another examination regarding the right ear is required in this case."

As such, pursuant to the Joint Motion, the Board remanded the claim to obtain a VA examination to determine the likely etiology of the Veteran's right ear hearing loss.  Specifically, the examiner was instructed to provide an opinion, with thorough rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right ear hearing loss was incurred in or aggravated by his military service.  In rendering this opinion, the examiner was asked to address the March 2000 and July 1983 in-service evaluations and the findings expressed therein.

Pursuant to the Board's May 2011 remand, the Veteran was provided with a VA audiology examination in August 2011, at which time the audiologist opined that the Veteran's test results did not reflect the Veteran's optimal efforts.  Furthermore, the examiner noted an audiological evaluation dated in March 2000 which showed the Veteran's right ear hearing acuity to be within normal limits; as such, the examiner opined that "any hearing loss this patient may or may not have in his right ear" is not due to nor the result of in-service noise exposure.  

The Veteran was provided with another VA audiological examination in February 2013, at which time he was diagnosed as having right ear sensorineural hearing loss.  However, the examiner opined that the Veteran's current right ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in the military.  In support of this opinion, the examiner explained that the Veteran exhibited normal right ear hearing acuity in March 2000 and, as such, military noise exposure was not the cause of his right ear hearing loss.  Rather, the examiner explained that threshold variability was likely due to natural progression over 20 years.  In addition, the examiner offered that, with respect to the Veteran's service-connected left ear hearing loss, audiometry results obtained at the March 2000 test were inaccurate, as the Veteran exhibited better left ear hearing acuity in four subsequent tests.  

Here, in correspondences dated in July 2013 and November 2013, the Veteran's attorney argued that the opinion of the February 2013 VA examiner was inadequate because it relied solely on audiological test results conducted in March 2000, a test which the same examiner later suggested was inaccurate with respect to left ear hearing acuity results.  In addition, the Veteran's attorney argued that the February 2013 VA examination report did not consider all the evidence of record, to include audiological tests conducted in March 1997 and May 2002 which showed right ear hearing loss.  

The Board agrees that the February 2013 VA audiological examination report was inadequate in that it failed to consider and discuss all the evidence of record, to include the July 1983, March 1997, and May 2002 audiological tests.  As such, the Board finds that a remand is needed to obtain an addendum opinion.  

The Board further notes that the absence of in-service evidence of a hearing disability for VA purposes during service is not always fatal to a service connection claim.  38 C.F.R. § 3.385 (2012); see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the February 2013 VA hip & thigh conditions examiner (or if unavailable, other appropriate medical practitioner) for a supplemental opinion.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records, Veteran's statements, and any lay evidence and/or medical opinions submitted since the February 2013 VA examination.  

The examiner should provide an opinion, with thorough rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right hip and leg disability was incurred in or aggravated by his military service.  

The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he should state the reasons therefor.  The examiner is advised that the term "at least as likely as not " means at least 50 percent probability.  This term does not, however, mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against it.  Therefore, the examiner need not find a "definitive" etiological connection between the current injury and the Veteran's period of active military service.  

2. Forward the claims file to the February 2013 VA audiological examiner (or if unavailable, other appropriate medical practitioner) for a supplemental opinion.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records, Veteran's statements, and any lay evidence and/or medical opinions submitted since the February 2013 VA examination. 

The examiner should provide an opinion, with thorough rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right ear hearing loss was incurred in or aggravated by his military service.  In rendering this opinion, the examiner should specifically address the audiological examinations conducted in July 1983, March 1997, and May 2002, as well as the findings expressed therein.

The rationale for all opinions expressed by the VA examiner should be provided.  Importantly, the examiner must not base the required opinion solely on 
whether right ear hearing loss was shown in service or on service separation.  If the examiner is unable to provide an opinion as to a question posed, he should state the reasons therefor.  

3. Following any further development that the RO deems necessary, the right hip and leg disability and right ear hearing loss claims on appeal should be readjudicated.  If any of the benefits sought on appeal remain denied, the RO should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


